Citation Nr: 1506463	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-34 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2013, the Veteran and his spouse testified at a hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in the Virtual VA electronic claims file.

The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, to include VA treatment records dated from April 2000 to March 2012.  There are no documents in the Virtual Benefits Management System (VBMS) file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran was afforded a VA examination in February 2010 at which time the examiner opined that the Veteran's tinnitus "is not likely caused by or related to his in-service noise exposure, as it reportedly began following his retirement from the military."  However, the examiner did not explain why the gap in time was significant.  It would have been helpful if she had brought her expertise to bare in this case regarding medically known or theoretical causes of tinnitus or described how tinnitus that results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that the Veteran's current tinnitus was caused by noise exposure or acoustic trauma in service as opposed to some other cause. Therefore, the Board finds that a clarifying medical opinion is needed.

In addition, the Board notes that the Veteran submitted a statement in February 2010 indicating that he has had annual hearing tests for his post-service employment.  However, such records do not appear to be associated with the file.  Thus, on remand, the AOJ should attempt to obtain these potentially relevant records


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tinnitus.  A specific request should be made for annual hearing tests performed through his employer (February 2010 written statement).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records, including records dated since May 2012.  

2.  After completing the preceding development, should refer the Veteran's claims folder to the February 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any tinnitus that may be present. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he had noise exposure in service, which he is competent to report.  His service records also show that he served as a tactical aircraft maintenance technician.  

At the February 2010 VA examination, the Veteran denied any pre-military occupational noise exposure, but he indicated that he has worked as a maintenance technician since 1988 and is exposed to aircraft noise, EPUs, and pneumatic knockers with ear protection worn.  He did not report having any noisy hobbies.

The Veteran has provided inconsistent reports regarding the onset of his tinnitus.  Treatment records dated in June 2008 document his report of experiencing ringing for one year.  He told the February 2010 VA examiner that the onset was six to seven years earlier, and in a February 2010 written statement, he indicated that he has had ringing in his ears for several years.  The Veteran later testified at a February 2013 hearing that he has had tinnitus since his military service.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure therein. 

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

In particular, the examiner should discuss the significance, if any, of the fact that the Veteran's tinnitus began many years after service.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


